MEMORANDUM DECISION
                                                                                 FILED
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as                          May 18 2017, 10:04 am

      precedent or cited before any court except for the                         CLERK
      purpose of establishing the defense of res judicata,                   Indiana Supreme Court
                                                                                Court of Appeals
      collateral estoppel, or the law of the case.                                and Tax Court




      ATTORNEYS FOR APPELLANTS                                 ATTORNEY FOR APPELLEE
      Curtis T. Hill, Jr.                                      Adam C. Squiller
      Attorney General of Indiana                              Auburn, Indiana
      Andrea E. Rahman
      Deputy Attorney General
      Indianapolis, Indiana


                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Indiana Bureau of Motor                                  May 18, 2017
      Vehicles and the State of Indiana,                       Court of Appeals Case No.
                                                               57A03-1608-MI-1946
      Appellants-Defendants,
                                                               Appeal from the Noble Superior
              v.                                               Court.
                                                               The Honorable Robert E. Kirsch,
                                                               Judge.
      Adam Staton,                                             Trial Court Cause No. 57D01-1604-
                                                               MI-34
      Appellee-Plaintiff.




      Friedlander, Senior Judge

[1]   The State and the Indiana Bureau of Motor Vehicles (BMV) appeal from the

      Noble Superior Court’s order granting specialized driving privileges to Adam

      Staton. We affirm.



      Court of Appeals of Indiana | Memorandum Decision 57A03-1608-MI-1946 | May 18, 2017            Page 1 of 7
[2]   Although several issues are advanced in this appeal, the dispositive issue is

      whether the State and the BMV waived their right to appeal the portion of the

      Noble Superior Court’s order addressing Staton’s conviction in LaGrange

      County and subsequent lifetime suspension by failing to object at the hearing.


[3]   On two separate occasions, Staton was found to be an Habitual Traffic Violator

      (HTV) for driving a vehicle while he knew his driving privileges were validly

      suspended. The first determination was to expire on January 13, 2023, and the

      second determination was to expire on November 13, 2023. The State and the

      BMV do not contest the portion of the trial court’s order pertaining to these two

      determinations acknowledging that those suspensions were imposed by the

      BMV, and therefore, were administrative, rather than issued by a court order.


[4]   In a separate action, Staton’s license was suspended for ninety-nine years, or

      what could reasonably be characterized as a lifetime suspension, as a result of

      his felony conviction for operating while an HTV. That conviction for the

      felony offense was entered by the LaGrange Superior Court under cause

      number 44D01-1306-FD-114.


[5]   On April 22, 2016, Staton filed a verified petition for specialized driving

      privileges under Indiana Code section 9-30-16-1 (2015), in Noble Superior

      Court, the county of his residence. A hearing on the petition was scheduled for

      May 10, 2016. The Noble County Prosecutor and the BMV were served with

      summonses and notices of the hearing. The Noble County Prosecutor appeared

      on behalf of the State and the BMV, but the BMV did not otherwise appear.


      Court of Appeals of Indiana | Memorandum Decision 57A03-1608-MI-1946 | May 18, 2017   Page 2 of 7
[6]   The Noble County Prosecutor had no objection to the granting of the petition.

      In its order authorizing specialized driving privileges, the trial court noted all

      three HTV determinations including the conviction from LaGrange Superior

      Court leading to “a lifetime or indefinite bureau imposed suspension.”

      Appellants’ App. p. 6.


[7]   The BMV filed a motion to intervene and a motion to correct error on June 9,

      2016. The trial court granted the BMV’s motion to intervene and scheduled a

      hearing on the motion for July 26, 2016. On July 27, 2016, the trial court

      issued an order denying the BMV’s motion to correct error. This appeal

      followed.


[8]   When a party appeals from the denial of its motion to correct error, we review

      the trial court’s ruling for an abuse of discretion. Old Utica Sch. Pres., Inc. v. Utica

      Twp., et al., 7 N.E.3d 327 (Ind. Ct. App. 2014), trans. denied. We will conclude

      there has been an abuse of discretion when we find that the trial court’s decision

      is contrary to the logic and effect of the facts and circumstances before it or the

      reasonable inferences to be drawn therefrom. Id.


[9]   The State and the BMV argue that the trial court erred by denying the motion

      to correct error. They allege that the trial court erred by characterizing Staton’s

      suspension based on his conviction in LaGrange Superior Court as an

      administrative, BMV-ordered suspension. They further contend that because

      that suspension was, in their opinion, court-ordered, any petition for specialized

      driving privileges with respect to that suspension should have been filed in


      Court of Appeals of Indiana | Memorandum Decision 57A03-1608-MI-1946 | May 18, 2017   Page 3 of 7
       LaGrange County. As such, they assert that the Noble Superior Court had no

       authority to grant Staton specialized driving privileges on a license suspension

       ordered by another court of equal jurisdiction.


[10]   As for the merits, Staton argues that his ninety-nine-year suspension was

       administratively imposed and that the trial court was within its authority to

       grant specialized driving privileges with respect to each of his suspensions.

       Staton additionally argues that the State and the BMV waived any challenge to

       the trial court’s order by failing to file a motion to dismiss the petition with

       respect to the lifetime suspension and by failing to object when the evidence

       was heard at trial.


[11]   The dispositive argument here is that the State and the BMV waived any

       challenge to the trial court’s order by not only failing to object to the issuance of

       the special license, but affirmatively stating at the hearing that there was no

       objection.


[12]   The petition itself referenced only one of Staton’s suspensions. The trial court’s

       order reveals, however, that during the hearing all three license suspensions
                               1
       were discussed.


[13]   The State and the BMV respond to this argument by characterizing their

       position as a challenge to the trial court’s subject matter jurisdiction over the




       1
           There is no transcript of the hearing at which the merits of the special driving privileges were addressed.


       Court of Appeals of Indiana | Memorandum Decision 57A03-1608-MI-1946 | May 18, 2017                     Page 4 of 7
       suspension issued after Staton’s conviction in LaGrange County. They claim

       that they have not waived their argument because a challenge to subject matter

       jurisdiction may be raised at any time.


[14]   Subject matter jurisdiction involves the power of a court to hear a class of cases.

       Foor v. Town of Hebron, 742 N.E.2d 545 (Ind. Ct. App. 2001). Jurisdiction over

       the case is the power of the court to hear a particular case within the class of

       cases over which the trial court has subject matter jurisdiction. Id. Unlike

       subject matter jurisdiction, however, a party waives the issue of jurisdiction

       over a specific case by failing to raise that issue in a timely manner. Georgetown

       Bd. of Zoning Appeals v. Keele, 743 N.E.2d 301 (Ind. Ct. App. 2001). Venue

       statutes and rules prescribe the location at which trial proceedings are to occur

       from among the courts empowered to exercise jurisdiction. In re Adoption of

       J.T.D., 21 N.E.3d 824 (Ind. 2014).


[15]   The petition was filed pursuant to Indiana Code section 9-30-16-4. The statute

       provides as follows:

               (a) An individual whose driving privileges have been suspended
               by the bureau by an administrative action and not by a court
               order may petition a court for specialized driving privileges as
               described in section 3(b) through 3(d) of this chapter.
               (b) A petition filed under this section must:
               (1) be verified by the petitioner;
               (2) state the petitioner’s age, date of birth, and address;
               (3) state the grounds for relief and the relief sought;



       Court of Appeals of Indiana | Memorandum Decision 57A03-1608-MI-1946 | May 18, 2017   Page 5 of 7
               (4) be filed in the appropriate county, as determined under
               subsection (d);
               (5) be filed in a circuit or superior court; and
               (6) be served on the bureau and the prosecuting attorney.
               (c) A prosecuting attorney shall appear on behalf of the bureau to
               respond to a petition filed under this section.
               (d) An individual whose driving privileges are suspended in
               Indiana must file a petition for specialized driving privileges as
               follows:
               (1) If the individual is an Indiana resident, in the county in which
               the individual resides.
               (2) If the individual was an Indiana resident at the time the
               individual’s driving privileges were suspended but is currently a
               nonresident, in the county in which the individual’s most recent
               Indiana moving violation judgment was entered against the
               individual.
[16]   The State and BMV do not contest the trial court’s authority to issue specialized

       driving privileges for the two ten-year suspensions. They claim that those

       suspensions were issued by administrative action, and the petition was properly

       filed in a superior court in the county of Staton’s residence. They do challenge

       the issuance of driving privileges with respect to the lifetime suspension,

       claiming that it was court-ordered in LaGrange County. Consequently, their

       argument challenges jurisdiction of the case with respect to the lifetime

       suspension, and not the trial court’s subject matter jurisdiction. As such, any

       challenge based upon whether the lifetime suspension was administratively

       issued or court-ordered is waived because it was not timely made.


[17]   Judgment affirmed.


       Court of Appeals of Indiana | Memorandum Decision 57A03-1608-MI-1946 | May 18, 2017   Page 6 of 7
Najam, J., and Barnes, J., concur.




Court of Appeals of Indiana | Memorandum Decision 57A03-1608-MI-1946 | May 18, 2017   Page 7 of 7